Citation Nr: 0505681	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  98-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lung condition, other 
than calcified lymph nodes claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to May 1963 
and from July 1963 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1997 rating determination by the Atlanta, Georgia, 
Regional Office (RO).

This case was previously before the Board in April 2001 and 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange while in 
active service.

2.  The veteran has not been diagnosed with any disorder, 
which is presumptively related to Agent Orange, which he was 
exposed to while in Vietnam.

3.  The medical evidence indicates that the veteran does not 
have a lung condition, including asthma, which was manifested 
during service.

4.  There is no competent medical evidence that a lung 
disorder, including asthma is causally or etiologically 
related to herbicides that he may have been exposed to while 
serving in Vietnam, or to any other incident of service.




CONCLUSION OF LAW

A lung condition, other than calcified lymph nodes was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred in service secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as  Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In April 1997, the veteran requested service connection for 
lung condition manifested by shortness of breath and fatigue.  
A rating action in October 1997 denied service connection.  
The veteran filed a timely appeal.  All of these events 
occurred several years prior to the effective date of VCAA.  
In March 2004, the RO, by letter, informed the veteran of the 
requirements of VCAA.  In a May 2004 supplemental statement 
of the case, the veteran was provided with the applicable law 
and regulations regarding VCAA.  Under the circumstances, the 
Board finds that there has been substantial compliance with 
Pelegrini II in that the veteran has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea),, and soft-tissue sarcoma(other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.307(a)(6), 3.309(e) (2004).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff 'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 1171 (1998).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).


Factual Background

The veteran had service in the Republic of Vietnam.

Available service medical records are entirely negative for 
complaints or findings associated with a chronic lung 
disorder.  At retirement in April 1986, the veteran denied 
asthma, shortness of breath, chest pain, chronic cough or 
other respiratory problems.  Clinical evaluation of the 
veteran's lungs and chest was within normal limits.  A chest 
X-ray showed calcified granulomas in the lungs and multiple 
calcified lymph nodes in both hila and paratracheal regions.  
There was no acute cardiopulmonary process.  (It is noted 
that service connection has been granted for calcified lymph 
nodes.)

Post service VA and private outpatient treatment records 
together cover a period from 1986 to 2004 and primarily show 
treatment for unrelated disorders including hypertension, 
hyperlipidemia, orthopedic problems and sinusitis.  A 
November 1986 pulmonary function study was suggestive of 
severe obstructive impairment however poor effect made the 
values difficult to interpret.  A chest X-ray showed 
calcified lymph nodes possibly from an old tuberculous 
lesion.  The November 1986 VA examination report showed no 
lung abnormalities and no pulmonary symptoms diagnosed other 
that than the X-ray and pulmonary function findings.  A 
subsequent chest X-ray in December 1998 again showed calcific 
azygos and right parahilar  lymph nodes  in keeping with old 
granulomatous disease or histoplasmosis.  

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in May 2003.  At that time  he 
complained of a cough of many years duration and occasional 
difficulty breathing with a sense of chest tightness since 
the 1970s.  The examiner noted that there has been no 
diagnosis of any chronic pulmonary condition.  The veteran 
denied a history of asbestos exposure, sandblasting, factory 
work or smoking.  PFT studies showed mild obstructive defect.  
The examiner concluded that the veteran's cough, chest 
tightness and occasional wheezing, in the setting of abnormal 
pulmonary function studies, suggestive of airflow 
obstruction, were consistent with asthma.  The examiner noted 
the veteran's history of calcified lymph nodes were likely 
not clinically relevant in terms of contributing to the 
veteran's symptoms.

In a subsequent addendum, the examiner reviewed the results 
of a recent PFT noting that the data indicated mild 
obstruction and possible moderate restriction.  However, the 
post bronchodilator studies indicated poor effort and were 
virtually impossible to interpret.  The values on post 
bronchodilator studies were actually worse than the pre 
bronchodilator values, however the flow versus volume curves 
were consistent with poor effort.  Following the review of 
PFT and X-ray reports, the examiner concluded that any 
current lung disability, the veteran may have in which the 
etiology is unknown (possible asthma) and the symptoms 
thereof, is not likely related to the calcified lymph nodes 
in the right suprahilar regions seen on chest X-ray, 
particularly the airflow obstruction seen on pulmonary 
function studies.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997, 
according to SSA criteria.  The primary diagnosis was 
essential hypertension and the secondary diagnosis was 
arthritis with torn rotator.  Medical records accompany the 
disability determination and consist primarily of reports 
from non-VA medical sources.  

Analysis

It is established that the veteran was exposed to herbicides 
during his Vietnam service.  38 C.F.R. § 3.313 (2004).  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection for 
chronic lung disorder, including asthma.  While respiratory 
cancers are included among the listed disabilities under 38 
C.F.R. § 3.309(e), non-cancerous disabilities such as asthma 
are not.  Thus, the presumption afforded under 3.309(e) 
cannot provide the basis for a grant of service connection.  
Without the benefit of the presumptive provisions of 3.307 
and 3.309, the veteran must submit competent medical evidence 
establishing a connection between the presumed exposure to 
herbicides in Vietnam and any current respiratory disorder, 
including asthma.  The medical evidence of record does not 
show that the veteran suffers from a respiratory disorder due 
to exposure to herbicide agents during active service.  He 
has not submitted any other evidence beyond his own 
contentions that his respiratory symptoms are in any way 
related to exposure to herbicides.  The Board finds that the 
veteran's claim for service connection for lung condition 
other than calcified lymph nodes due to herbicide exposure 
must be denied on this basis.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for lung condition, including asthma.  In this 
case, there is no competent medical evidence of record 
showing that any current disability including asthma has been 
etiologically related to his period of active service.  The 
veteran's available service medical records, particularly his 
1986 retirement examination, are silent as to any complaint 
or diagnosis of a respiratory disorder.  

The earliest recorded medical history places the presence of 
a chronic lung disorder, diagnosed as asthma in 2003, 17 
years his discharge from active service in 1986.  This date 
leaves a significant gap between service and the initial 
confirmation of any disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed the veteran's current lung disorder, diagnosed as 
asthma to military service.  Although the post service 
records including the 2003 QTC examination report, describe 
his current disability symptomatology, they do not show that 
it is etiologically related to his period of active service.  
The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  

The Board acknowledges the veteran's contentions, however as 
he is a lay person with no medical expertise or training, his 
statements alone are not enough to establish the etiology of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  While the service medical records might be 
incomplete, there is adequate evidence of his state of 
physical health at retirement and numerous VA medical records 
following service.  As noted above, the medical evidence does 
not demonstrate treatment for a lung disorder during service 
and the post-medical records do not otherwise suggest a link 
between any lung disorder and service. 

Therefore, presumptive service connection for the veteran's 
disability cannot be granted because the veteran's 
respiratory disorder, diagnosed as asthma is not among the 
enumerated diseases listed in 38 C.F.R. § 3.309 that have 
been determined by the Secretary, after weighing the 
scientific evidence, as having a positive association with 
exposure to herbicide exposure.  Direct service connection 
cannot be granted because the evidence currently contained 
within the claims file does not establish that the veteran's 
current lung disorder was incurred as the result of any 
incident (including herbicide exposure) during service, and 
does not establish that there exists a medical nexus between 
the veteran's current lung disorder and his period of 
service.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the- doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for lung condition, other 
than calcified lymph nodes claimed as due to herbicide 
exposure is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


